Citation Nr: 0328063	
Decision Date: 10/20/03    Archive Date: 10/28/03

DOCKET NO.  97-30 746	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Medical and Regional Office 
Center 
in Wichita, Kansas


THE ISSUE

Entitlement to restoration of a total disability rating based 
on individual unemployability due to service-connected 
disability (TDIU).


REPRESENTATION

Veteran represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

N. W. Fabian, Counsel



INTRODUCTION

The veteran served on active duty from June 1967 to June 
1987.

In an October 1993 rating decision, the Department of 
Veterans Affairs (VA) Regional Office (RO) granted the 
veteran TDIU. 

This matter comes to the Board of Veterans' Appeals (the 
Board) on appeal of a July 1997 RO rating decision which 
terminated the veteran's entitlement to TDIU.


REMAND

On November 9, 2000, the Veterans Claims Assistance Act of 
2000 (VCAA) was signed into law.  In pertinent part, this law 
redefines the obligations of VA with respect to the duty to 
assist and includes an enhanced duty to notify a claimant as 
to the information and evidence necessary to substantiate a 
claim for VA benefits.  The relevant provisions of the VCAA 
have been codified at 38 U.S.C.A. §§ 5103 and 5103A.
 
Duty to notify

The United States Court of Appeals for Veterans Claims (the 
Court) has held that in notifying the veteran of the evidence 
needed to substantiate his claim, VA must  inform the veteran 
of the information and evidence that he is required to 
submit, and the evidence that VA will obtain on his behalf.  
See Quartuccio v. Principi, 16 Vet. App. 183, 187 (2002).

The veteran's appeal of the termination of the total rating 
based on individual employability constitutes a claim for VA 
compensation benefits.  The veteran has not been informed of 
the evidence required to substantiate that claim, the 
information and evidence that he is required to submit, or 
the evidence that VA will obtain on his behalf.  

On May 1, 2003, the United States Court of Appeals for the 
Federal Circuit in Disabled American Veterans v. Secretary of 
Veterans Affairs, 327 F.3d 1339 
(Fed. Cir.) held that the regulation giving the Board direct 
authority to cure a procedural defect in an appeal by 
providing the claimant with notice under the VCAA, 38 C.F.R. 
§ 19.9(a)(2)(ii), was invalid as contrary to the statutory 
authority, 38 U.S.C. § 5103(b).  Thus, if, as here, the 
record has a procedural defect with respect to the notice 
required under the VCAA, this may no longer be cured by the 
Board.  

Under these circumstances, it would potentially be 
prejudicial to the veteran if the Board were to proceed with 
a decision at this time.  See Bernard v. Brown, 4 Vet. App. 
384 (1993).  Accordingly, the Board must remand the case to 
the agency of original jurisdiction because the record does 
not show that he was provided adequate notice under the VCAA 
and the Board is without authority to do so.  

Duty to assist

The Board has reviewed the veteran's VA claims folder and has 
identified certain assistance that must be rendered to comply 
with the VCAA.  It is the responsibility of the agency of 
original jurisdiction, however, to ensure that all 
appropriate development is undertaken in this case.  

The evidence of record indicates that the TDIU was terminated 
because the veteran had engaged in substantially gainful 
employment from December 1995 to February 1997.  He resigned 
from that employment when notified of the proposed reduction 
in his disability rating.  His VA treatment records indicate 
that he received assistance from the Vocational 
Rehabilitation and Counseling Service, and that he was 
employed in June 1998.  Additional development is required, 
therefore, to document the veteran's work history since 
February 1997.

The most recent medical opinion of record concerning the 
veteran's employability was rendered in November 1999, and 
indicates that he was then capable of light work.  He has 
continued to receive regular medical treatment for his 
service-connected coronary artery disease, and the current 
severity of the disorder is not clear.  The Board finds, 
therefore, that a current medical opinion regarding his 
employability is necessary prior to adjudicating his appeal.

To ensure that VA has met its duty to assist the veteran in 
developing the facts pertinent to his claim and to ensure 
full compliance with due process requirements, the case is 
REMANDED to the Veterans Benefits Administration (VBA) for 
the following development:

1.  VBA must review the claims file and 
ensure that all notification and 
development action required by 
38 U.S.C.A. §§ 5103 and 5103A (West 2002) 
is completed.  See also 38 C.F.R. § 3.159 
(2002).

2.  VBA should obtain the names and 
addresses of all medical care providers, 
inpatient and outpatient, VA and private, 
who treated the veteran for a heart 
disorder since November 2002.  After 
securing any necessary release, the RO 
should obtain copies of such records that 
are not in file.  If the VBA is not able 
to obtain the identified records, the 
claims file should be documented to that 
effect and the veteran so notified and 
afforded to opportunity to secure and 
submit such records himself.

3.  VBA should obtain from the veteran a 
record of his work history since February 
1997, including all periods of 
employment, the hours worked, and the 
wages received from the employment.

4.  VBA should provide the veteran a VA 
medical examination in order to assess 
any limitations in his capacity for 
employment that are due to his service-
connected coronary artery disease.  The 
veteran's VA claims folder and a copy of 
this remand should be made available to 
and be reviewed by the examiner in 
conjunction with the examination, and its 
receipt and review should be acknowledged 
in the examination report.  

Based on the results of the examination 
and  review of the veteran's medical 
records, the examiner should provide an 
opinion on whether the manifestations of 
the coronary artery disease preclude the 
veteran from following a substantially 
gainful occupation.  The examiner should 
provide the rationale for his/her 
opinion.

5.  After undertaking any additional 
development deemed appropriate, VBA 
should readjudicate the issue on appeal.  
If any benefit sought on appeal remains 
denied, the veteran and his 
representative should be furnished a 
supplemental statement of the case.  An 
appropriate period of time should be 
allowed for response.

The case should then be returned to the Board, if in order.  
The Board intimates no opinion as to the ultimate outcome of 
this case.  The veteran has the right to submit additional 
evidence and argument on the matter the Board has remanded to 
VBA.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment by VBA.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West 2002) (Historical and Statutory 
Notes).  


In addition, VBA's Adjudication Procedure Manual, M21-1, Part 
IV, directs expeditious handling of all cases that have been 
remanded by the Board.  See M21-1, Part IV, paras. 8.44-8.45 
and 38.02-38.03.



	                  
_________________________________________________
	Barry F. Bohan
	Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2002).


